DETAILED ACTION
1.	This office action is in response to the Application No. 16225729 filed on 12/19/2018. Claims 1-17 are presented for examination and are currently pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-17 are rejected under 35 U.S.C 101 because the claimed invention is directed towards an abstract idea without significantly more.

	Step 1
	Independent claim 1 is directed to a device, and falls into one of the four statutory categories.
	Step 2A, Prong 1
	Claim 1 recites the following abstract ideas:
	to determine whether or not a first part of the kernel data matches a predetermined bit string, and if the first part matches the predetermined bit string, configured to generate a plurality of specific data based on a second part of the kernel data; (mental process directed to the determination of information of data)
	to perform a first operation between one of the plurality of specific data and the input data (mental process directed to performing an operation using data)

Step 2A, Prong 2
	Claim 1 recites the following additional elements:
	a neural network memory configured to store input data; (this limitation is directed to the use of a computer component to store information. This limitation is directed to mere instructions to apply an exception on generic computer components and does not integrate the abstract idea into practical application, MPEP 2106.05(f).) and 2106.05(d)(II)(iv))
	kernel data controller, (this limitation is directed to the use of a computer component to determine some information. This limitation is directed to mere instructions to apply an exception on generic computer components and does not integrate the abstract idea into practical application, MPEP 2106.05(f).)
	a neural core (this limitation is directed to the use of a computer component to determine perform some operation in a device. This limitation is directed to mere instructions to apply an exception on generic computer components and does not integrate the abstract idea into practical application, MPEP 2106.05(f).)
Step 2B
	Claim 1 recites the following additional elements:
	
	a neural network memory configured to store input data; (this limitation is directed to the use of a computer component to store information. This limitation is directed to mere instructions to apply an exception on generic computer components and does not amount to significantly more than judicial exception. MPEP 2106.05(f).) and 2106.05(d)(II)(iv))
	kernel data controller (this limitation is directed to the use of a computer component to determine some information. This limitation is directed to mere instructions to apply an exception on generic computer components and does not amount to significantly more than judicial exception. MPEP 2106.05(f).)
	a neural core (this limitation is directed to the use of a computer component to determine perform some operation in a device. This limitation is directed to mere instructions to apply an exception on generic computer components and does not amount to significantly more than judicial exception.  MPEP 2106.05(f).)

4.	Dependent claim 2 is directed to a device, and falls into one of the four statutory categories.
	Claim 2 do not recite any additional abstract ideas.
	Claim 2 recites the following additional elements:
	wherein the kernel data is in a floating point format, and the first part comprises an exponent portion of the kernel data, and the second part comprises a mantissa portion of the kernel data (this limitation is directed to the usage of computer data format for storing kernel data. This is mere instructions to apply the abstract idea on a computer and does not integrate the judicial exception into a practical application, MPEP 2106.05(f) and MPEP 2106.05 (h))
	Claim 2 recites the following additional elements:
	wherein the kernel data is in a floating point format, and the first part comprises an exponent portion of the kernel data, and the second part comprises a mantissa portion of the kernel data (this limitation is directed to the usage of computer data format for storing kernel data. This is mere instructions to apply the abstract idea on a computer and does not amount to significantly more than the judicial exception, see MPEP 2106.05(f) and 2106.05 (h))

5. 	Dependent claim 3 is directed to a device, and falls into one of the four statutory categories.
	Claim 3 do not recite any additional abstract ideas.
	Claim 3 recites the following additional elements:
	wherein the predetermined bit string represents whether the kernel data is infinite or not a number (NaN) (this limitation is directed to description of a type of data which is a field of use. The description of the data does not integrate the judicial exception into a practical application)
	Claim 3 recites the following additional elements:
	wherein the predetermined bit string represents whether the kernel data is infinite or not a number (NaN) (this limitation is directed to description of a type of data which is a field of use. The description of the data does not amount to significantly more than the judicial exception, see MPEP 2106.05 (h))

6.	Dependent claim 4 is directed to a device, and falls into one of the four statutory categories.
	Claim 4 do not recite any additional abstract ideas.
	Claim 4 recites the following additional elements:
	wherein the number of the specific data corresponds to a value represented by the second part (this limitation is directed to description of a type of data which is a field of use, it does not integrate the judicial exception into a practical application)
	Claim 4 recites the following additional elements:
	wherein the number of the specific data corresponds to a value represented by the second part (this limitation is directed to description of a type of data which is a field of use, it does not amount to significantly more than the judicial exception, see MPEP 2106.05 (h))

7.	Dependent claim 5 is directed to a device, and falls into one of the four statutory categories.
	Claim 5 do not recite any additional abstract ideas.
	Claim 5 recites the following additional elements:
	wherein the specific data represents 0 (this limitation is directed to description of a type of data which is a field of use, it does not integrate the judicial exception into a practical application)
	Claim 5 recites the following additional elements:
	wherein the specific data represents 0 (this limitation is directed to description of a type of data which is a field of use, it does not amount to significantly more than the judicial exception, see MPEP 2106.05 (h))


8.	Dependent claim 6 is directed to a device, and falls into one of the four statutory categories.
	Claim 6 recite the following abstract ideas:
	performs a second operation between the input data and the kernel data (mental process directed to performing an operation using data)

	Claim 6 recites the following additional elements:
	wherein if the first part does not match the predetermined bit string, the kernel data controller transfers the kernel data to the neural core, (this limitation is directed to the storing and retrieving information in a computer memory and does not integrate the abstract idea into practical application, MPEP 2106.05(d)(II), example iv.)
	 the neural core (this limitation is directed to the use of a computer component to perform some operation in a device. This limitation is directed to mere instructions to apply an exception on generic computer components and does not integrate the abstract idea into practical application, MPEP 2106.05(f).)

	Claim 6 recites the following additional elements:
	wherein if the first part does not match the predetermined bit string, the kernel data controller transfers the kernel data to the neural core, (this limitation is directed to storing and retrieving information in a computer memory and does not amount to significantly more than judicial exception, MPEP 2106.05(d)(II), example iv.)
	 the neural core (this limitation is directed to the use of a computer component to determine perform some operation in a device. This limitation is directed to mere instructions to apply an exception on generic computer components and does not amount to significantly more than judicial exception, MPEP 2106.05(f).)


9.	Dependent claim 7 is directed to a device, and falls into one of the four statutory categories.
	Claim 7 recite the following abstract ideas:
	wherein the first operation and the second operation are multiplication operations (mathematical concept directed to performing mathematical operations)
	Claim 7 do not recite any additional elements.


10.	Dependent claim 8 is directed to a device, and falls into one of the four statutory categories.
	Claim 8 recite the following abstract ideas:
	wherein when the first part of the first kernel data matches the predetermined bit string, the kernel data controller generates a plurality of specific data based on the second part of the first kernel data and the second kernel data (mental process directed towards generating a specific data based on a condition using a controller which is a generic computer component.)

	Claim 8 recites the following additional elements:
	wherein the kernel memory stores first kernel data and second kernel data (this limitation is directed towards storing and retrieving information in a computer memory, it does not integrate the abstract idea into practical application, , MPEP 2106.05(d)(II), example iv)
	Claim 8 recites the following additional elements:
	wherein the kernel memory stores first kernel data and second kernel data (this limitation is directed towards storing and retrieving information in a computer memory, it does not amount to significantly more than judicial exception. MPEP 2106.05(f))


11.	Dependent claim 9 is directed to a device, and falls into one of the four statutory categories.
	Claim 9 do not recite any additional abstract ideas.
	Claim 9 recites the following additional elements:
	wherein the first and second kernel data are in a floating point format,
wherein the first part of the first kernel data comprises an exponent portion of the first kernel data and a most significant bit of a mantissa portion of the first kernel data (this limitation is directed to description of a type of data. The description of the data does not integrate the judicial exception into a practical application)
	wherein the second part of the first kernel data comprises remaining bits except the most significant bit of the mantissa portion. (this limitation is directed to description of a type of data. The description of the data does not integrate the judicial exception into a practical application)
	Claim 9 recites the following additional elements:
	wherein the first and second kernel data are in a floating point format,
wherein the first part of the first kernel data comprises an exponent portion of the first kernel data and a most significant bit of a mantissa portion of the first kernel data (this limitation is directed to the usage of computer data format for storing kernel data. This is mere instructions to apply the abstract idea on a computer and does not integrate the judicial exception into a practical application, MPEP 2106.05(f).)
	wherein the second part of the first kernel data comprises remaining bits except the most significant bit of the mantissa portion. (this limitation is directed to the usage of computer data format for storing kernel data. This is mere instructions to apply the abstract idea on a computer. It does not amount to significantly more than judicial exception.)


12.	Dependent claim 10 is directed to a device, and falls into one of the four statutory categories.
	Claim 10 do not recite any additional abstract ideas.
	Claim 10 recites the following additional elements:
	wherein the number of the specific data corresponds to a value represented by a combination of a bit string of the second part of the first kernel data and a bit string of the second kernel data (this limitation is directed to the usage of computer data format for storing kernel data. This is mere instructions to apply the abstract idea on a computer. It does not integrate the judicial exception into a practical application)
	Claim 10 recites the following additional elements:
	wherein the number of the specific data corresponds to a value represented by a combination of a bit string of the second part of the first kernel data and a bit string of the second kernel data (this limitation is directed to the usage of computer data format for storing kernel data. This is mere instructions to apply the abstract idea on a computer. It does not amount to significantly more than judicial exception.)


12.	Dependent claim 11 is directed to a method, and falls into one of the four statutory categories.
	Claim 11 recites the following abstract ideas:
	
	determining, whether a first part of kernel data corresponding to input data matches a predetermined bit string; (mental process directed to the determination of information of data)
	generating, a plurality of specific data based on a second part of the kernel data when the first part matches the predetermined bit string; (mental process directed to the generation of information of data)
	performing, a first operation between the input data and the specific data. (mental process directed to the processing of information of data)

	Claim 11 recites the following additional elements:
	kernel data controller, (this limitation is directed to the use of a computer component to determine some information. This limitation is directed to mere instructions to apply an exception on generic computer components and does not integrate the abstract idea into practical application, MPEP 2106.05(f).)
	a neural core (this limitation is directed to the use of a computer component to perform some operation in a device. This limitation is directed to mere instructions to apply an exception on generic computer components and does not integrate the abstract idea into practical application, MPEP 2106.05(f).)
	providing, by the kernel data controller, one of the plurality of specific data to the neural core; (this limitation is directed to storing and retrieving information in a computer component and does not integrate the abstract idea into practical application, MPEP 2106.05(f).)
	Claim 11 recites the following additional elements:
	kernel data controller, (this limitation is directed to the use of a computer component to determine some information. This limitation is directed to mere instructions to apply an exception on generic computer components and does not amount to significantly more than judicial exception)
	a neural core (this limitation is directed to the use of a computer component to determine perform some operation in a device. This limitation is directed to mere instructions to apply an exception on generic computer components and does not amount to significantly more than judicial exception.)
	providing, by the kernel data controller, one of the plurality of specific data to the neural core; (this limitation is directed to storing and retrieving information in a computer component and does not amount to significantly more than judicial exception)


13.	Dependent claim 12 is directed to a method, and falls into one of the four statutory categories.
	Claim 12 do not recite any additional abstract ideas.
	Claim 12 recites the following additional elements:
	wherein the kernel data is in a floating point format, and the first part comprises an exponent portion of the kernel data, and the second part comprises a mantissa portion of the kernel data (this limitation is directed to the usage of computer data format for storing kernel data. This is mere instructions to apply the abstract idea on a computer. It does not integrate the judicial exception into a practical application)
	Claim 12 recites the following additional elements:
	wherein the kernel data is in a floating point format, and the first part comprises an exponent portion of the kernel data, and the second part comprises a mantissa portion of the kernel data (this limitation is directed to the usage of computer data format for storing kernel data. This is mere instructions to apply the abstract idea on a computer. It does not does not amount to significantly more than the judicial exception, see MPEP 2106.05 (h))

14.	Dependent claim 13 is directed to a method, and falls into one of the four statutory categories.
	Claim 13 do not recite any additional abstract ideas.
	Claim 13 recites the following additional elements:
	wherein the predetermined bit string represents whether the kernel data is infinite or not a number (NaN) (this limitation is directed to description of a type of data. The description of the data does not integrate the judicial exception into a practical application)
	Claim 13 recites the following additional elements:
	wherein the predetermined bit string represents whether the kernel data is infinite or not a number (NaN) (this limitation is directed to description of a type of data. The description of the data does not amount to significantly more than the judicial exception, see MPEP 2106.05 (h))

15.	Dependent claim 14 is directed to a method, and falls into one of the four statutory categories.
	Claim 14 recite the following abstract ideas:
	wherein the generating of the plurality of specific data comprises generating, the specific data by a number corresponding to a value represented by the second part. (mental process directed to performing an operation using data)

	Claim 14 recites the following additional elements:

	by the kernel data controller, (this limitation is directed to the use of a computer component to determine some information. This limitation is directed to mere instructions to apply an exception on generic computer components and does not integrate the abstract idea into practical application, MPEP 2106.05(f).)
	Claim 14 recites the following additional elements:

	by the kernel data controller, (this limitation is directed to the use of a computer component to determine some information. This limitation is directed to mere instructions to apply an exception on generic computer components and does not amount to significantly more than judicial exception. MPEP 2106.05(f).))


16.	Dependent claim 15 is directed to a method, and falls into one of the four statutory categories.
	Claim 15 do not recite any additional abstract ideas.
	Claim 15 recites the following additional elements:
	wherein the specific data represents 0 (this limitation is directed to description of a type of data. The description of the data does not integrate the judicial exception into a practical application)
	Claim 15 recites the following additional elements:
	wherein the specific data represents 0 (this limitation is directed to description of a type of data. The description of the data does not amount to significantly more than the judicial exception, see MPEP 2106.05 (h))

17.	Dependent claim 16 is directed to a method, and falls into one of the four statutory categories.
	Claim 16 recite the following abstract ideas:
	performing a second operation between the input data and the kernel data (mental process directed to performing an operation using data)
	Claim 16 recites the following additional elements:
	if the first part does not match the predetermined bit string, transferring, by the kernel data controller, the kernel data to the neural core, (this limitation is directed to the transfer of information to a computer component and does not does not integrate the abstract idea into practical application)
	 the neural core (this limitation is directed to the use of a computer component to perform some operation in a device. This limitation is directed to mere instructions to apply an exception on generic computer components and does not does not integrate the abstract idea into practical application)
	Claim 16 recites the following additional elements:
	if the first part does not match the predetermined bit string, transferring, by the kernel data controller, the kernel data to the neural core, (this limitation is directed towards storing and retrieving information in a computer memory, and does not amount to significantly more than judicial exception, MPEP 2106.05(d)(II), example iv)
	the neural core (this limitation is directed to the use of a computer component to perform some operation in a device. This limitation is directed to mere instructions to apply an exception on generic computer components and does not amount to significantly more than judicial exception, MPEP 2106.05(f).)

18.	Dependent claim 17 is directed to a method, and falls into one of the four statutory categories.
	Claim 17 recite the following abstract ideas:
	wherein the first operation and the second operation are multiplication operations (mathematical concept directed to performing mathematical operations)
	Claim 17 do not recite any additional elements.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

19.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
20.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a data kernel controller”, “a neural core” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Also these limitations use generic place holders modified by functional language and the area not modified by sufficient structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



21.	Claims 1-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mills (US20190340489 filled on 04/05/2018) in view of Langhammer et al (US20190155574 filed on 09/27/2018)

	Regarding claim 1, Mills teaches a neural network computing device (Neural processor circuit 218 is a circuit that performs various machine learning operations based on computations including multiplication, addition and accumulation [0037], Figure 3) comprising:
	a neural network memory configured to store input data; (Data buffer 318 may store input data 322A through 322N for feeding to corresponding neural engines 314A through 314N [0049] Figure 3; The input data 322 stored in data buffer 318 can be part of, among others, image data, histogram of oriented gradients (HOG) data, audio data, meta data [0050], “Examiner notes: Data buffer 318 as neural network memory”);
	a kernel memory configured to store kernel data corresponding to the input data; (Each of neural engines 314 includes components for storing one or more kernels, for performing multiply-accumulate operations [0046] Figure 3; The neural engine 314 receives the input data 322, performs multiply-accumulate operations (e.g., convolution operations) on the input data 322 based on stored kernel data [0052]. “Examiner notes: neural engines as kernel memory”);
	a kernel data controller (In one embodiment, the kernel extract circuit 432 references a look up table (LUT) and uses a mask to reconstruct a kernel from compressed kernel data 326 [0055] “Examiner notes: kernel extract circuit 432 as kernel data controller”) configured 
	to determine whether or not a first part of the kernel data; a second part of the kernel data; (The kernel coefficient is separated into a kernel coefficient mantissa 932, and a kernel coefficient exponent 920 [0090]. “Examiner notes: kernel coefficient exponent 920 as first part, coefficient mantissa 932 as second part”) 
	a neural core configured to perform a first operation between one of the plurality of specific data and the input data (In one embodiment, the kernel extract circuit 432 references a look up table (LUT) and uses a mask to reconstruct a kernel from compressed kernel data 326. The mask indicates locations in the reconstructed kernel to be padded with zero and remaining locations to be filled with numbers. The kernel coefficients 422 of the reconstructed kernel are sent to computation core 416 to populate register in multiply-add (MAD) circuits of computation core 416 [0055]; the computation core 416 may include MAD circuits MADO through MADN and a post-processor 428. Each of MAD circuits MADO through MADN may store an input value in the portion 408 of the input data and a corresponding kernel coefficient in the kernel coefficients 422. The input value and the corresponding kernel coefficient are multiplied in each of MAD circuits to generate a processed value 412 [0056]. “Examiner notes: kernel coefficients as the specific data and the multiplied is the first operation”)
	Mills does not explicitly teach to determine whether or not a first part of the kernel data matches a predetermined bit string, and if the first part matches the predetermined bit string, configured to generate a plurality of specific data based on a second part of the kernel data;
	Langhammer teaches to determine whether or not a first part of the kernel data matches a predetermined bit string, and if the first part matches the predetermined bit string, configured to generate a plurality of specific data based on a second part of the kernel data; (Machine learning can be split into two types of applications: (1) training and (2) inference. Training typically requires higher precisions, whereas inference requires relative lower precisions. Training determines the weights or coefficients by analyzing data (e.g., image data), whereas inference applies them. Training may use floating-point calculations [0032]; The programmable integrated circuit may include a backwards compatible digital signal processing (DSP) block configured to implement floating-point 16 (FP16) operators for supporting machine learning training procedures such as Convolution Neural Network algorithms (or Recursive Neural Network inference algorithms) and also to implement integer operators for supporting machine learning inference procedures with minimal cost and power impact [0017]; With five exponent bits, when all exponents are high (i.e., “11111”, which is equal to 31 in decimal), the floating-point number is either infinity or not-a-number (NaN). When all exponents are low (i.e., “00000”), the floating-point number is either zero or a “denormal” number depending on the value of the mantissa. If the associated mantissa is also equal to zero, then the floating-point number is a zero [0074]. Examiner notes: The first part of the data is the five exponents, specific data zero)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mills to incorporate the teachings of Langhammer for the benefit of using a digital signal processing (DSP) block configured to implement floating-point 16 (FP16) operators for supporting machine learning training procedures such as Convolution Neural Network algorithms (or Recursive Neural Network inference algorithms) and also to implement integer operators for supporting machine learning inference procedures with minimal cost and power impact (Langhammer, [0017])

	Regarding claim 2, Modified Mills teaches the device of claim 1, Mills teaches wherein the kernel data is in a floating point format, and the first part comprises an exponent portion of the kernel data, and the second part comprises a mantissa portion of the kernel data (For the floating-point mode of operation, the input data is separated into an input data mantissa 938 and an input data exponent 936 [0089]; The kernel coefficient is separated into a kernel coefficient mantissa 932, and a kernel coefficient exponent 920 [0090])

	Regarding claim 3, Modified Mills teaches the device of claim 1, Langhammer teaches wherein the predetermined bit string represents whether the kernel data is infinite or not a number (NaN) (With five exponent bits, when all exponents are high (i.e., “11111”, which is equal to 31 in decimal), the floating-point number is either infinity or not-a-number (NaN) [0074]).
	The same motivation to combine independent claim 1 applies here.

	Regarding claim 4, Modified Mills teaches the device of claim 1, Langhammer teaches wherein the number of the specific data corresponds to a value represented by the second part (When all exponents are low (i.e., “00000”), the floating-point number is either zero or a “denormal” number depending on the value of the mantissa [0074].Examiner notes: the second part of the kernel data is the mantissa, the specific data, that is the floating-point number depends on the value of the mantissa)
	The same motivation to combine independent claim 1 applies here.

	Regarding claim 5, Modified Mills teaches the device of claim 1, Langhammer teaches wherein the specific data represents 0 (With five exponent bits, when all exponents are high (i.e., “11111”, which is equal to 31 in decimal), the floating-point number is either infinity or not-a-number (NaN). When all exponents are low (i.e., “00000”), the floating-point number is either zero or a “denormal” number depending on the value of the mantissa. If the associated mantissa is also equal to zero, then the floating-point number is a zero [0074]. Examiner notes: the floating number is specific data which is zero)
	The same motivation to combine independent claim 1 applies here.

	Regarding claim 6, Modified Mills teaches the device of claim 1, Mills teaches the neural core performs a second operation between the input data and the kernel data (In other embodiments, the kernel extract circuit 432 receives kernel data in an uncompressed format and the kernel coefficients are determined without referencing a LUT or using a mask [0055]; Computation core 416 is a programmable circuit that performs computation operations. For this purpose, the computation core 416 may include MAD circuits MADO through MADN and a post-processor 428. Each of MAD circuits MADO through MADN may store an input value in the portion 408 of the input data and a corresponding kernel coefficient in the kernel coefficients 422. The input value and the corresponding kernel coefficient are multiplied in each of MAD circuits to generate a processed value 412 [0056]. Examiner notes: processing the uncompressed format of kernel data is the second operation)
	Langhammer teaches wherein if the first part does not match the predetermined bit string, the kernel data controller transfers the kernel data to the neural core, (With five exponent bits, when all exponents are high (i.e., “11111”, which is equal to 31 in decimal), the floating-point number is either infinity or not-a-number (NaN). When all exponents are low (i.e., “00000”), the floating-point number is either zero or a “denormal” number depending on the value of the mantissa [0074]; FIG. 3, a floating-point multiply-add operation can also be implemented inside DSP block 120. Multiple DSP block results can be combined to implement a dot product, using the connections shown. The output of multiplier data path 150 can be optionally routed to an adjacent DSP block using path 201 [0043]. Examiner notes: when all the exponents are not high, that is, does not match the predetermined bit string “11111”) 
	The same motivation to combine independent claim 1 applies here.

	Regarding claim 7, Modified Mills teaches the device of claim 1, Mills teaches wherein the first operation and the second operation are multiplication operations (In one embodiment, the kernel extract circuit 432 references a look up table (LUT) and uses a mask to reconstruct a kernel from compressed kernel data 326. The mask indicates locations in the reconstructed kernel to be padded with zero and remaining locations to be filled with numbers. The kernel coefficients 422 of the reconstructed kernel are sent to computation core 416 to populate register in multiply-add (MAD) circuits of computation core 416 [0055]; Computation core 416 is a programmable circuit that performs computation operations. For this purpose, the computation core 416 may include MAD circuits MADO through MADN and a post-processor 428. Each of MAD circuits MADO through MADN may store an input value in the portion 408 of the input data and a corresponding kernel coefficient in the kernel coefficients 422. The input value and the corresponding kernel coefficient are multiplied in each of MAD circuits to generate a processed value 412 [0056]; Examiner notes: processing of the compressed format of the kernel data is the first operation while the processing the uncompressed format of kernel data is the second operation which both involves multiplication)

	Regarding claim 11, Mills teaches a method of operating a neural network computing device (Neural processor circuit 218 is a circuit that performs various machine learning operations based on computations including multiplication, addition and accumulation [0037], Figure 3) including 
	a kernel data controller (In one embodiment, the kernel extract circuit 432 references a look up table (LUT) and uses a mask to reconstruct a kernel from compressed kernel data 326 [0055] “Examiner notes: kernel extract circuit 432 as kernel data controller”) and 
	a neural core, (The kernel coefficients 422 of the reconstructed kernel are sent to computation core 416 to populate register in multiply-add (MAD) circuits of computation core 416 [0055]) the method comprising:
	providing, by the kernel data controller, one of the plurality of specific data to the neural core; (In one embodiment, the kernel extract circuit 432 references a look up table (LUT) and uses a mask to reconstruct a kernel from compressed kernel data 326 [0055] “Examiner notes: kernel extract circuit 432 as kernel data controller”)
	performing, by the neural core, a first operation between the input data and the specific data. (In one embodiment, the kernel extract circuit 432 references a look up table (LUT) and uses a mask to reconstruct a kernel from compressed kernel data 326. The mask indicates locations in the reconstructed kernel to be padded with zero and remaining locations to be filled with numbers. The kernel coefficients 422 of the reconstructed kernel are sent to computation core 416 to populate register in multiply-add (MAD) circuits of computation core 416 [0055]; the computation core 416 may include MAD circuits MADO through MADN and a post-processor 428. Each of MAD circuits MADO through MADN may store an input value in the portion 408 of the input data and a corresponding kernel coefficient in the kernel coefficients 422. The input value and the corresponding kernel coefficient are multiplied in each of MAD circuits to generate a processed value 412 [0056]. “Examiner notes: kernel coefficients as the specific data and the multiplied is the first operation”)
	Mills does not explicitly teach determining, by the kernel data controller, whether a first part of kernel data corresponding to input data matches a predetermined bit string;
generating, by the kernel data controller, a plurality of specific data based on a second part of the kernel data when the first part matches the predetermined bit string; providing, by the kernel data controller, one of the plurality of specific data to the neural core; 
	Langhammer teaches to determining, by the kernel controller, whether a first part of the kernel data corresponding to input data matches a predetermined bit string, generating, by the kernel data controller, a plurality of specific data based on a second part of the kernel data when the first part matches the predetermined bit string; (Machine learning can be split into two types of applications: (1) training and (2) inference. Training typically requires higher precisions, whereas inference requires relative lower precisions. Training determines the weights or coefficients by analyzing data (e.g., image data), whereas inference applies them. Training may use floating-point calculations [0032]; The programmable integrated circuit may include a backwards compatible digital signal processing (DSP) block configured to implement floating-point 16 (FP16) operators for supporting machine learning training procedures such as Convolution Neural Network algorithms (or Recursive Neural Network inference algorithms) and also to implement integer operators for supporting machine learning inference procedures with minimal cost and power impact [0017]; With five exponent bits, when all exponents are high (i.e., “11111”, which is equal to 31 in decimal), the floating-point number is either infinity or not-a-number (NaN). When all exponents are low (i.e., “00000”), the floating-point number is either zero or a “denormal” number depending on the value of the mantissa. If the associated mantissa is also equal to zero, then the floating-point number is a zero [0074]. Examiner notes: The first part of the data is the five exponents, specific data zero)
	 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mills to incorporate the teachings of Langhammer for the benefit of using a digital signal processing (DSP) block configured to implement floating-point 16 (FP16) operators for supporting machine learning training procedures such as Convolution Neural Network algorithms (or Recursive Neural Network inference algorithms) and also to implement integer operators for supporting machine learning inference procedures with minimal cost and power impact (Langhammer, [0017])

	Regarding claim 12, Modified Mills teaches the method of claim 11, Mills teaches wherein the kernel data is in a floating point format, and the first part comprises an exponent portion of the kernel data, and the second part comprises a mantissa portion of the kernel data (For the floating-point mode of operation, the input data is separated into an input data mantissa 938 and an input data exponent 936 [0089]; The kernel coefficient is separated into a kernel coefficient mantissa 932, and a kernel coefficient exponent 920 [0090])

	Regarding claim 13, Modified Mills teaches the method of claim 11, Langhammer teaches wherein the predetermined bit string represents whether the kernel data is infinite or not a number (NaN) (With five exponent bits, when all exponents are high (i.e., “11111”, which is equal to 31 in decimal), the floating-point number is either infinity or not-a-number (NaN) [0074]).
	The same motivation to combine independent claim 11 applies here.
.
	Regarding claim 14, Modified Mills teaches the method of claim 11, Mills teaches by the kernel data controller, (In one embodiment, the kernel extract circuit 432 references a look up table (LUT) and uses a mask to reconstruct a kernel from compressed kernel data 326 [0055] “Examiner notes: kernel extract circuit 432 as kernel data controller”)
	Langhammer teaches wherein the generating of the plurality of specific data comprises generating, the specific data by a number corresponding to a value represented by the second part (When all exponents are low (i.e., “00000”), the floating-point number is either zero or a “denormal” number depending on the value of the mantissa. If the associated mantissa is also equal to zero, then the floating-point number is a zero. If the associated mantissa is not equal to zero, then the floating-point number is a denormal number (sometimes also referred to as a “subnormal” number). For subnormal numbers, the first non-zero bit in the mantissa serves as the implied leading one. For example, if the mantissa is equal to “00001XXXXX”, the resulting exponent will be 2̂(−4−15) or 2−19 since there are four leading zeros in the mantissa, where 15 is the exponent bias. The resulting mantissa will be 1.XXXXX, effectively losing four bits of precision. [0074].Examiner notes: the second part of the kernel data is the mantissa, the specific data, that is the floating-point number depends on the value of the mantissa)
	The same motivation to combine independent claim 11 applies here.

	Regarding claim 15, Modified Mills teaches method of claim 11, wherein the specific data represents 0. Langhammer teaches wherein the specific data represents 0 (With five exponent bits, when all exponents are high (i.e., “11111”, which is equal to 31 in decimal), the floating-point number is either infinity or not-a-number (NaN). When all exponents are low (i.e., “00000”), the floating-point number is either zero or a “denormal” number depending on the value of the mantissa. If the associated mantissa is also equal to zero, then the floating-point number is a zero [0074]. Examiner notes: the floating number is specific data which is zero)
	The same motivation to combine independent claim 11 applies here.

	Regarding claim 16, Modified Mills teaches the method of claim 11, Mill teaches further comprising: by the kernel data controller, (In one embodiment, the kernel extract circuit 432 references a look up table (LUT) and uses a mask to reconstruct a kernel from compressed kernel data 326 [0055] “Examiner notes: kernel extract circuit 432 as kernel data controller”)
	performing, by the neural core, a second operation between the input data and the kernel data. (In other embodiments, the kernel extract circuit 432 receives kernel data in an uncompressed format and the kernel coefficients are determined without referencing a LUT or using a mask [0055]; Computation core 416 is a programmable circuit that performs computation operations. For this purpose, the computation core 416 may include MAD circuits MADO through MADN and a post-processor 428. Each of MAD circuits MADO through MADN may store an input value in the portion 408 of the input data and a corresponding kernel coefficient in the kernel coefficients 422. The input value and the corresponding kernel coefficient are multiplied in each of MAD circuits to generate a processed value 412 [0056]. Examiner notes: processing the uncompressed format of kernel data is the second operation)
	Langhammer teaches if the first part does not match the predetermined bit string, transferring, by the kernel data controller, the kernel data to the neural core; (With five exponent bits, when all exponents are high (i.e., “11111”, which is equal to 31 in decimal), the floating-point number is either infinity or not-a-number (NaN). When all exponents are low (i.e., “00000”), the floating-point number is either zero or a “denormal” number depending on the value of the mantissa [0074]; FIG. 3, a floating-point multiply-add operation can also be implemented inside DSP block 120. Multiple DSP block results can be combined to implement a dot product, using the connections shown. The output of multiplier data path 150 can be optionally routed to an adjacent DSP block using path 201 [0043]. Examiner notes: when all the exponents are not high, that is, does not match the predetermined bit string “11111”) 
	The same motivation to combine independent claim 11 applies here.

	Regarding claim 17, Modified Mills teaches the method of claim 16, Mills teaches wherein the first operation and the second operation are multiplication operations (In one embodiment, the kernel extract circuit 432 references a look up table (LUT) and uses a mask to reconstruct a kernel from compressed kernel data 326. The mask indicates locations in the reconstructed kernel to be padded with zero and remaining locations to be filled with numbers. The kernel coefficients 422 of the reconstructed kernel are sent to computation core 416 to populate register in multiply-add (MAD) circuits of computation core 416 [0055]; Computation core 416 is a programmable circuit that performs computation operations. For this purpose, the computation core 416 may include MAD circuits MADO through MADN and a post-processor 428. Each of MAD circuits MADO through MADN may store an input value in the portion 408 of the input data and a corresponding kernel coefficient in the kernel coefficients 422. The input value and the corresponding kernel coefficient are multiplied in each of MAD circuits to generate a processed value 412 [0056]; Examiner notes: processing of the compressed format of the kernel data is the first operation while the processing the uncompressed format of kernel data is the second operation which both involves multiplication)

22.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mills (US20190340489 filled on 04/05/2018) in view of Langhammer et al (US20190155574 filed on 09/27/2018) and further in view of Fishel et al (US2019034488)

	Regarding claim 8, Modified Mills teaches the device of claim 1, Mills teaches wherein the kernel memory stores (Each of neural engines 314 includes components for storing one or more kernels, for performing multiply-accumulate operations [0046] Figure 3; The neural engine 314 receives the input data 322, performs multiply-accumulate operations (e.g., convolution operations) on the input data 322 based on stored kernel data [0052]. “Examiner notes: neural engines as kernel memory”);
	first kernel data (The kernel coefficient is separated into a kernel coefficient mantissa 932, and a kernel coefficient exponent 920 [0090]) and
	Modified Mills does not explicitly teach second kernel data, wherein when the first part of the first kernel data matches the predetermined bit string, the kernel data controller generates a plurality of specific data based on the second part of the first kernel data and the second kernel data.
	Fishel teaches teach second kernel data (a second kernel that are sparse kernels [0086], Fig. 10B)
	wherein when the first part of the first kernel data matches the predetermined bit string, the kernel data controller generates a plurality of specific data based on the second part of the first kernel data and the second kernel data (The neural engine 314 receives the input data 322, performs multiply-accumulate operations (e.g., convolution operations) on the input data 322 based on stored kernel data, performs further post-processing operations on the result of the multiply-accumulate operations, and generates the output data 328 [0052]; FIG. 10B includes a first kernel and a second kernel that are sparse kernels. Each sparse kernel, in this example, is a 3×3 matrix. The first kernel and second kernel can be flattened into a linear array using the rasterization order shown in FIG. 10A. The first kernel has coefficients that are non-zero in positions “101000100” with a “1” indicating the presence of a non-zero, when rasterized in the order shown in FIG. 10A. The second kernel has coefficients that are non-zeros in positions “110011100” with a “1” indicating the presence of a non-zero, when rasterized in the fashion shown in FIG. 10A. The first kernel data “101000100” and the second kernel data “110011100” can be concatenated to form the bit string “101000100110011100” representing flattened kernel data [0086]. Examiner notes: the concatenated string is the specific data that is generated)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Mills to incorporate the teachings of  Fishel for the benefit of using sparse kernels having kernel coefficients that are zero in a neural network operation, in which the multiply-add (MAD) circuit may skip operations associated with zero kernel coefficients to reduce processing operations for more efficient processing (Fishel [0022])

	Regarding claim 10, Modified Mills teaches the device of claim 8, Fishel teaches wherein the number of the specific data corresponds to a value represented by a combination of a bit string of the second part of the first kernel data and a bit string of the second kernel data (The second kernel has coefficients that are non-zeros in positions “110011100” with a “1” indicating the presence of a non-zero, when rasterized in the fashion shown in FIG. 10A. The first kernel data “101000100” and the second kernel data “110011100” can be concatenated to form the bit string “101000100110011100” representing flattened kernel data [0086])
	The same motivation to combine dependent claim 8 applies here.

23.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mills (US20190340489 filled on 04/05/2018) in view of Langhammer et al (US20190155574 filed on 09/27/2018) in view of Fishel et al (US20190340488) and further in view of Diamant et al (US10740432 as filed on 12/13/2018)

	Regarding claim 9, Modified Mills teaches the device of claim 8, Mills teaches wherein the first kernel data is in a floating point format, wherein the first part of the first kernel data comprises an exponent portion of the first kernel data (For the floating-point mode of operation, the input data is separated into an input data mantissa 938 and an input data exponent 936 [0089]; The kernel coefficient is separated into a kernel coefficient mantissa 932, and a kernel coefficient exponent 920 [0090])
	Fishel teaches second kernel data are in a floating point format, (a second kernel that are sparse kernels, … The second kernel has coefficients that are non-zeros in positions “110011100” with a “1” indicating the presence of a non-zero [0086], Fig. 10B. Examiner notes: “110011100” is a floating point format)
	Modified Mills does not explicitly teach a most significant bit of a mantissa portion of the first kernel data, wherein the second part of the first kernel data comprises remaining bits except the most significant bit of the mantissa portion.
	 Diamant teaches a most significant bit of a mantissa portion of the first kernel data wherein the second part of the first kernel data comprises remaining bits except the most significant bit of the mantissa portion. (The neural network processor can include a systolic array to perform arithmetic operations to generate the element-weight products and the sums of the element-weight products, col 2, lines 34-37; computing engine 324, and can comprise a weighted sum of inputs. In some examples, the input value can be a floating point number, col 19, lines 22-25; a most significant bit (MSB) extractor 464 that can extract a number of MSB bits from mantissa 462 based on block size 454, col 12, lines 42-44.Examiner notes: The second part of the first kernel data is the mantissa, so when the most significant bit is extracted, the remaining bits of the mantissa will be left)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Mills to incorporate the teachings of Diamant for the benefit of using hardware components, such as a neural network processor which does the computations of an artificial neural network to improve the speed of neural network processing (Diamant, col 2, lines 31-34) 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.G./Examiner, Art Unit 2121        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121